COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00424-CV


RONALD PALMER                                                        APPELLANT

                                          V.

NAKAYSONE JULIE PALMER                                                 APPELLEE


                                      ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      Appellant filed a timely notice of appeal from the trial court=s November 12,

2010 “Order On Petition For Enforcement Of Spousal Maintenance.” The trial

court subsequently signed an “Order To Rescind” on November 22, 2010, while it

still had plenary jurisdiction over the case.

      On December 7, 2010, we informed the parties that it appeared the trial

court=s rescinding order rendered this appeal moot and that the appeal would be

      1
       See Tex. R. App. P. 47.4.
dismissed as moot unless, on or before Friday, December 17, 2010, any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal. Neither party filed a response.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                PER CURIAM



PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 13, 2011




                                    2